                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

DAVID THOMPSON,

                      Plaintiff,
v.                                                   Case No. 20-CV-917-JPS

DR. DARROW STEVENS, SGT.
RETZLAFF, OFFICER MOORE, C.O.                                        ORDER
ZETECH, C.O. KAZIK, and LT.
BRECHBUELLER,

                       Defendants.


         Plaintiff David Thompson, an inmate confined at Green Bay

Correctional Institution, filed a pro se complaint under 42 U.S.C. § 1983

alleging that Defendants violated his constitutional rights. (Docket #1). This

order resolves Plaintiff’s motions for leave to proceed without prepaying

the filing fee and for expedited screening, as well as screens his complaint.

1.       MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
         THE FILING FEE

         The Prison Litigation Reform Act (“PLRA”) applies to this case

because Plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§ 1915(h). The PLRA allows the Court to give a prisoner plaintiff the ability

to proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§ 1915(a)(2). When funds exist, the prisoner must pay an initial partial filing

fee. 28 U.S.C. § 1915(b)(1). He must then pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.

         On September 11, 2020, the Court allowed Plaintiff to pay an initial

partial filing fee of $2.67 from his release account. (Docket #11). Plaintiff




     Case 2:20-cv-00917-JPS Filed 06/11/21 Page 1 of 7 Document 14
paid that fee on September 18, 2020. The Court will grant Plaintiff’s motion

for leave to proceed without prepaying the filing fee. (Docket #3). He must

pay the remainder of the filing fee over time in the manner explained at the

end of this order.

2.       SCREENING THE COMPLAINT1

         2.1   Federal Screening Standard

         Under the PLRA, the Court must screen complaints brought by

prisoners seeking relief from a governmental entity or an officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The Court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b).

         In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the



        Given the Court’s screening of Plaintiff’s complaint herein, his motion for
         1

expedited screening, (Docket #12), will be denied as moot.


                               Page 2 of 7
     Case 2:20-cv-00917-JPS Filed 06/11/21 Page 2 of 7 Document 14
defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cnty. of Milwaukee,

570 F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints

liberally and holds them to a less stringent standard than pleadings drafted

by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776

(7th Cir. 2015)).

       2.2    Plaintiff’s Allegations

       Plaintiff alleges that on April 27, 2020, he used the emergency

intercom button in his cell and verbally notified Defendants Officer Moore,

C.O. Zetech, and C.O. Kazik that he was suicidal. (Docket #1 at 2). Those

Defendants apparently made snide and sarcastic remarks to Plaintiff and

ignored his statement that he was suicidal. (Id.) Plaintiff acted upon his

suicidal feelings and cut his arm, causing him to bleed severely. (Id.)

Sometime later, Defendants Sgt. Retzlaff, Dr. Darrow Stevens, and Lt.

Brechbueller refused to put Plaintiff on observation (suicide watch) status.

(Id.) According to Plaintiff, Dr. Stevens told the other Defendants that she

was not going to intervene. (Id.) Dr. Stevens’ statement made Plaintiff even

more depressed and he continued to cut himself. (Id.) Plaintiff alleges that

none of the Defendants did anything to stop or intervene when they saw

him cutting himself. (Id.) Additionally, Plaintiff alleges that Dr. Stevens did

not put him on observation status because she dislikes him and has told




                            Page 3 of 7
  Case 2:20-cv-00917-JPS Filed 06/11/21 Page 3 of 7 Document 14
him that she was sick of him and couldn’t care less if he committed suicide.

(Id.) Plaintiff has scars on his arm from the incident. (Id.)

       2.3    Analysis

       Plaintiff’s   allegations   invoke   his   rights   under   the   Eighth

Amendment, which secures an inmate’s right to medical care. Plaintiff may

proceed against Defendants for their deliberate indifference to his serious

medical needs, in violation of the Eighth Amendment. Claims for deliberate

indifference to an inmate’s suicide risk are legion in federal courts, and so

extensive case law has developed to interpret them. The basic formulation

of the claim involves an objective and a subjective component. Collins v.

Seeman, 462 F.3d 757, 760 (7th Cir. 2006). First, Plaintiff must show that the

harm (or potential harm) was objectively sufficiently serious and a

substantial risk to his health. Id.; Farmer v. Brennan, 511 U.S. 825, 832 (1994).

“It goes without saying that ‘suicide is a serious harm.’” Sanville v.

McCaughtry, 266 F.3d 724, 733 (7th Cir. 2001) (quoting Estate of Cole by Pardue

v. Fromm, 94 F.3d 254, 261 (7th Cir. 1996)).

       Second, Plaintiff must establish that Defendants displayed deliberate

indifference to his risk of suicide. Collins, 462 F.3d at 761; Sanville, 266 F.3d

at 733. This, in turn, requires a dual showing that Defendants

(1) subjectively knew that Plaintiff was at substantial risk of committing

suicide and (2) were deliberately indifferent to that risk. Matos ex rel. Matos

v. O’Sullivan, 335 F.3d 553, 556 (7th Cir. 2003). Plaintiff’s allegations, viewed

generously, can support each showing. From those allegations, the Court

can infer that Defendants knew about Plaintiff’s cutting activity and could

have stopped it, but they chose to do nothing.




                            Page 4 of 7
  Case 2:20-cv-00917-JPS Filed 06/11/21 Page 4 of 7 Document 14
3.       CONCLUSION

         In sum, the Court finds that Plaintiff may proceed on the following

claim pursuant to 28 U.S.C. § 1915A(b):

         Claim One: Deliberate indifference to Plaintiff’s serious medical

needs on April 27, 2020, in violation of the Eighth Amendment, by all

Defendants.

         The Court has enclosed with this Order guides prepared by court

staff to address common questions that arise in cases filed by prisoners.

These guides are entitled “Answers to Prisoner Litigants’ Common

Questions” and “Answers to Pro Se Litigants’ Common Questions.” They

contain information that Plaintiff may find useful in prosecuting his case.

         Accordingly,

         IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #3) be and the same is hereby GRANTED;

         IT IS FURTHER ORDERED that Plaintiff’s motion for expedited

screening (Docket #12) be and the same is hereby DENIED as moot;

         IT IS FURTHER ORDERED that under an informal service

agreement between the Wisconsin Department of Justice and this Court, a

copy of the complaint and this order have been electronically transmitted

to the Wisconsin Department of Justice for service on Defendants Dr.

Darrow Stevens, Sgt. Retzlaff, Officer Moore, C.O. Zetech, C.O. Kazik, and

Lt. Brechbueller;

         IT IS FURTHER ORDERED that under the informal service

agreement, those Defendants shall file a responsive pleading to the

complaint within 60 days;

         IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $347.33 balance


                               Page 5 of 7
     Case 2:20-cv-00917-JPS Filed 06/11/21 Page 5 of 7 Document 14
of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this case. If Plaintiff is transferred to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined;

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

copy of the guides entitled “Answers to Prisoner Litigants’ Common

Questions” and “Answers to Pro Se Litigants’ Common Questions,” along

with this order; and

       IT IS FURTHER ORDERED that plaintiffs who are inmates at

Prisoner E-Filing Program institutions2 must submit all correspondence

and case filings to institution staff, who will scan and e-mail documents to

the Court. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following

address:




       2
         The Prisoner E-Filing Program is mandatory for all inmates of Columbia
Correctional Institution, Dodge Correctional Institution, Green Bay Correctional
Institution, Oshkosh Correctional Institution, Waupun Correctional Institution,
and Wisconsin Secure Program Facility.


                            Page 6 of 7
  Case 2:20-cv-00917-JPS Filed 06/11/21 Page 6 of 7 Document 14
                        Office of the Clerk
                        United States District Court
                        Eastern District of Wisconsin
                        362 United States Courthouse
                        517 E. Wisconsin Avenue
                        Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 11th day of June, 2021.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                            Page 7 of 7
  Case 2:20-cv-00917-JPS Filed 06/11/21 Page 7 of 7 Document 14
